367 F.2d 576
Raymond Terrell STEWART, Appellant,v.UNITED STATES of America, Appellee.
No. 23633.
United States Court of Appeals Fifth Circuit.
Oct. 25, 1966.

Lacy Mahon, Jr., Jacksonville, Fla., for appellant.
William J. Hamilton, Jr., Asst. U.S. Atty., Edward F. Boardman, U.S. Atty., for appellee.
Before WISDOM, BELL and GODBOLD, Circuit Judges.
PER CURIAM:


1
Appellant was convicted of transporting a stoeln qutomobile in interstate commerce.  18 U.S.C.A. 2312.  The judgment of conviction was entered on a jury verdict of guilty.  The sole contention on appeal is that the trial court erred in denying his motion for judgment of acquittal based on the insufficiency of the evidence to prove the essential elements of the alleged crime.


2
The record discloses an abundance of evidence from which the jury could have concluded that the vehicle in question had been stolen; that appellant transported it in interstate commerce; and that he knew the vehicle had been stolen.  This was a sufficient basis for denying the motion.  See Orser v. United States, 5 Cir., 1966, 362 F.2d 580, on proof deriving from the unexplained possession of a recently stolen automobile.


3
Affirmed.